DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 12-13, 33-38, 41, and 44-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maimon et al. (U.S. Publication No. 2021/0190962), hereinafter referred to as Maimon, which claims priority to provisional Application No. 62/699,130, filed on 07/17/2018. 

In regard to claim 1, Maimon teaches an integrated LiDAR and thermal image acquisition device (Maimon abstract noting a dual polarity photodetector for use in such combined LIDAR and thermal imager) comprising: 
an infrared illumination source configured to provide infrared illumination over a region of interest (Maimon paragraph 38 noting a combined LIDAR and infrared (IR) thermal energy sensor comprising at least one laser emitter capable of illuminating the volume of interest with laser light pulses); 
a photodetector array positioned to receive radiated thermal energy and reflected infrared beams, based on the infrared illumination from the infrared illumination source (Maimon paragraph 20 noting a dual polarity photodetector capable of sensing a thermal image while being biased at a first polarity, and a wide range infrared detector capable of detecting multiple wavelengths of reflected light when biased at the second polarity), reflected off of objects within the region of interest (Maimon paragraph 17 noting a combination LIDAR and thermal imaging sensor, methods for operating the same, and methods of forming a 3D thermal map of a volume of interest; and Maimon paragraph 9 noting LIDAR detects distance from a target or multiple targets by illuminating the surrounding environment with laser pulses), wherein the photodetector array comprises a plurality of non-silicon photodetectors responsive to infrared and a plurality of non-silicon (Maimon paragraphs 85-89 noting the elemental makeups of the photodetector layers, and not including silicon) photodetectors responsive to thermal radiation (Maimon paragraph 84 noting construction of a photodetector capable of sensing the lidar laser pulses and thermal energy, and Fig. 6 showing a cross-section of the photodetector using two separate photoabsorbers, deposited on two sides of a barrier layer. Selective activation of one photoabsorber or the other is achieved by biasing the photodetector in a first and second polarities respectively. Thus it can be seen that one set of photoabsorbers senses a thermal image, and the other is detects infrared).
a read-out integrated circuit coupled to the photodetector array (Maimon paragraph 77 noting information obtained by photodetectors is transformed by circuitry colloquially known as a Digital or non-Digital Read-Out circuit (DROIC, ROIC)) and configured to generate a LIDAR image frame and a thermal image frame based on signals received from the photodetector array (Maimon paragraph 78 noting the read-out circuitry storing a plurality of individual frames, each representing differing wavelength, prior to transferring the stored data to the processing circuitry. Thus if the apparatus utilizes a thermal data frame and a LIDAR data frame, a plurality of LIDAR data frames each from a different emitters, or a combination multi-wavelength LIDAR and thermal frames); and 
an image acquisition device coupled to the read-out integrated circuit, the image acquisition device comprising a computational unit and image storage memory which is configured to receive and operate on a LIDAR region of interest frame and a thermal image region of interest frame (Maimon paragraph 78 noting the read-out circuitry storing a plurality of individual frames, each representing differing wavelength, prior to transferring the stored data to the processing circuitry. Thus if the apparatus utilizes a thermal data frame and a LIDAR data frame, a plurality of LIDAR data frames each from a different emitters, or a combination multi-wavelength LIDAR and thermal frames; and Maimon paragraph 55 noting a volume of interest, limited by a field of view of interest).

In regard to claim 2, Maimon teaches all of the limitations of claim 1 as discussed above. In addition, Maimon teaches wherein the infrared illumination source is a plurality of pulsed laser diodes (Maimon paragraph 21 noting an apparatus comprising at least a first and second laser emitter capable of illuminating the volume of interest with laser light pulses).

In regard to claim 3, Maimon teaches all of the limitations of claim 1 as discussed above. In addition, Maimon teaches wherein the infrared illumination source is a pulsed fiber laser (Maimon paragraph 71 noting laser emitter 410 which emits pulses; and Maimon Fig. 4 showing a block diagram of a combined LIDAR and thermal detector apparatus comprising a pulsed laser).

In regard to claim 4, Maimon teaches all of the limitations of claim 1 as discussed above. In addition, Maimon teaches wherein the infrared illumination source is a short wavelength infrared illumination source (Maimon paragraph 41 noting that the laser emitter wavelengths are optionally in the SWIR range).

In regard to claim 5, Maimon teaches all of the limitations of claim 1 as discussed above. In addition, Maimon teaches wherein the photodetectors are broadband to receive both infrared and thermal energy (Maimon paragraph 20 noting that while biased at a first polarity, the photodetectors are capable of sensing a thermal image, and acting as an infrared detector in the long wave infrared (IR) range (colloquially known as large wave IR or LWIR), the mid wave IR range (MWIR), or the short wave IR (colloquially known as small wave IR, or SWIR)).

In regard to claim 6, Maimon teaches all of the limitations of claim 1 as discussed above. In addition, Maimon teaches wherein the LIDAR photodetectors are configured to detect short wavelength infrared beams and the thermal photodetectors are configured to detect mid wavelength radiation (Maimon paragraph 20 noting a dual-polarity infrared photodetector capable of sensing a thermal image while being biased at a first polarity and of measuring reflected laser pulses of multiple wavelengths while being biased at a second polarity. While being biased at the first polarity the photodetector acts as an infrared detector in the long wave infrared (IR) range (colloquially known as large wave IR or LWIR), the mid wave IR range (MWIR), or the short wave IR (colloquially known as small wave IR, or SWIR). While the photodetector is being biased at the second polarity it will act as a Wide-Range infrared detector for a LIDAR capable of detecting multiple wavelengths).

In regard to claim 7, Maimon teaches all of the limitations of claim 4 as discussed above. In addition, Maimon teaches wherein the LIDAR photodetectors and the thermal photodetectors are co-located at a photodetector site (Maimon paragraph 84 noting construction of a photodetector capable of sensing the lidar laser pulses and thermal energy, and Fig. 6 showing a cross-section of the photodetector using two separate photoabsorbers, deposited on two sides of a barrier layer. Selective activation of one photoabsorber or the other is achieved by biasing the photodetector in a first and second polarities respectively. Thus it can be seen that one set of photoabsorbers senses a thermal image, and the other is detects infrared), wherein the photodetector array is configured to operate between the short wavelength infrared beams and the mid wavelength infrared emissions (Maimon paragraph 20 noting a dual-polarity infrared photodetector capable of sensing a thermal image while being biased at a first polarity and of measuring reflected laser pulses of multiple wavelengths while being biased at a second polarity. While being biased at the first polarity the photodetector acts as an infrared detector in the long wave infrared (IR) range (colloquially known as large wave IR or LWIR), the mid wave IR range (MWIR), or the short wave IR (colloquially known as small wave IR, or SWIR). While the photodetector is being biased at the second polarity it will act as a Wide-Range infrared detector for a LIDAR capable of detecting multiple wavelengths).

In regard to claim 8, Maimon teaches all of the limitations of claim 1 as discussed above. In addition, Maimon teaches wherein the read-out integrated circuit generates the LIDAR image frame and the thermal image frame simultaneously (Maimon paragraph 78 noting the read-out circuitry storing a plurality of individual frames, each representing differing wavelength, prior to transferring the stored data to the processing circuitry. Thus if the apparatus utilizes a thermal data frame and a LIDAR data frame, a plurality of LIDAR data frames each from a different emitters, or a combination multi-wavelength LIDAR and thermal frames. Since no communication is required between the DROIC circuitry and the processing circuitry is eliminated between capture of subsequent frames of a different wavelength the temporal parallax is greatly reduced, and in certain applications may be completely ignored. By way of example the time difference between frame capture may be reduced to 5 microseconds and below).

In regard to claim 9, Maimon teaches all of the limitations of claim 1 as discussed above. In addition, Maimon teaches wherein the photodetector array is comprised of layered photodetectors (Maimon paragraph 87 noting a barrier is on top of the first absorber, and the second absorber is on top of the barrier, i.e. layered) each responsive to a different band of wavelengths (Maimon paragraph 84 noting construction of a photodetector capable of sensing the lidar laser pulses and thermal energy, and Fig. 6 showing a cross-section of the photodetector using two separate photoabsorbers, deposited on two sides of a barrier layer. Selective activation of one photoabsorber or the other is achieved by biasing the photodetector in a first and second polarities respectively. Thus it can be seen that one set of photoabsorbers senses a thermal image, and the other is detects infrared).

In regard to claim 12, Maimon teaches all of the limitations of claim 9 as discussed above. In addition, Maimon teaches wherein each layered photodetector has at least one shared connection to the ROIC (Maimon paragraphs 90-92 noting a metal contact deposited on top of the second absorber 620, and an indium bump 660 deposited on top of the metal contact to ease connection to the ROIC. The ROIC can selectively activate either absorber with different charges to the contact. Optionally, peripheral indium bumps can be used for electrical connection to the bottom absorber as well. Thus, it can be seen that the two layers of absorbers can either share the same connection to the ROIC via 660, or each have their own in the case that there is a connection to the bottom absorber as well).

In regard to claim 13, Maimon teaches all of the limitations of claim 9 as discussed above. In addition, Maimon teaches wherein each layer of each photodetector has at least one independent connection to the ROIC (Maimon paragraphs 90-92 noting a metal contact deposited on top of the second absorber 620, and an indium bump 660 deposited on top of the metal contact to ease connection to the ROIC. The ROIC can selectively activate either absorber with different charges to the contact. Optionally, peripheral indium bumps can be used for electrical connection to the bottom absorber as well. Thus, it can be seen that the two layers of absorbers can either share the same connection to the ROIC via 660, or each have their own in the case that there is a connection to the bottom absorber as well).

In regard to claim 33, Maimon teaches a two-waveband image acquisition device (Maimon paragraph 20 noting a dual polarity photodetector capable of sensing a thermal image while being biased at a first polarity, and a wide range infrared detector capable of detecting multiple wavelengths of reflected light when biased at the second polarity) comprising:
an illumination source operable to generate first photons within a first waveband to illuminate objects in a region of interest (Maimon paragraph 21 noting an apparatus comprising at least a first and second laser emitter capable of illuminating the volume of interest with laser light pulses; and Maimon paragraph 41 noting that the laser emitter wavelengths are optionally in the SWIR range);
a lens positioned to receive the first photons reflected from the object and to receive second photons within a second waveband that are at least one of radiated and reflected from the object (Maimon paragraph 55 noting beam expander may comprise at least one diverging lens to spread the laser light to fit the Field of View; and Maimon paragraph 64 noting focus mechanism 240 may take any desired form, from a ‘pinhole aperture’ to lenses, fiber bundle, and the like. The focus mechanism directs light and/or thermal energy from the volume of interest such that each pixel receives such light and/or thermal energy from a differing portion of the volume of interest);
a focal plane array (FPA) positioned to receive the first and second photons from the lens (Maimon paragraph 20 noting a dual polarity photodetector capable of sensing a thermal image while being biased at a first polarity, and a wide range infrared detector capable of detecting multiple wavelengths of reflected light when biased at the second polarity; and Maimon paragraph 4 noting utilizing an array of IR photodetecting pixels known as a Focal Plan Array (FPA)) , the FPA having at least one photodetector array operatively coupled to a read-out integrated circuit (ROIC) (Maimon paragraph 77 noting information obtained by photodetectors is transformed by circuitry colloquially known as a Digital or non-Digital Read-Out circuit (DROIC, ROIC));
the at least one photodetector array including a plurality of first and second photodetectors (Maimon paragraph 84 noting construction of a photodetector capable of sensing the lidar laser pulses and thermal energy, and Fig. 6 showing a cross-section of the photodetector using two separate photoabsorbers, deposited on two sides of a barrier layer. Selective activation of one photoabsorber or the other is achieved by biasing the photodetector in a first and second polarities respectively. Thus it can be seen that one set of photoabsorbers senses a thermal image, and the other is detects infrared), wherein each first photodetector is operable to generate first output signals based on the detection of first photons hitting that first photodetector and each second photodetector is operable to generate second output signals based on the detection of second photons hitting that second photodetector (Maimon paragraph 78 noting the read-out circuitry storing a plurality of individual frames, each representing differing wavelength, prior to transferring the stored data to the processing circuitry. Thus if the apparatus utilizes a thermal data frame and a LIDAR data frame, a plurality of LIDAR data frames each from a different emitters, or a combination multi-wavelength LIDAR and thermal frames; and Maimon paragraph 55 noting a volume of interest, limited by a field of view of interest).

In regard to claim 34, Maimon teaches all of the limitations of claim 33 as discussed above. In addition, Maimon teaches wherein the first and second wavebands are any two different wavebands of visible light, NIR, SWIR, MWIR and LWIR (Maimon paragraph 20 noting that while biased at a first polarity, the photodetectors are capable of sensing a thermal image, and acting as an infrared detector in the long wave infrared (IR) range (colloquially known as large wave IR or LWIR), the mid wave IR range (MWIR), or the short wave IR (colloquially known as small wave IR, or SWIR)).

In regard to claim 35, Maimon teaches all of the limitations of claim 33 as discussed above. In addition, Maimon teaches wherein the illumination source is a laser (Maimon paragraph 71 noting laser emitter 410 which emits pulses; and Maimon Fig. 4 showing a block diagram of a combined LIDAR and thermal detector apparatus comprising a pulsed laser).

In regard to claim 36, Maimon teaches all of the limitations of claim 33 as discussed above. In addition, Maimon teaches wherein the first and second photodetectors are non-silicon photodetectors (Maimon paragraphs 85-89 noting the elemental makeups of the photodetector layers, and not including silicon; and Maimon paragraph 84 noting construction of a photodetector capable of sensing the lidar laser pulses and thermal energy, and Fig. 6 showing a cross-section of the photodetector using two separate photoabsorbers, deposited on two sides of a barrier layer).

In regard to claim 37, Maimon teaches all of the limitations of claim 33 as discussed above. In addition, Maimon teaches wherein the first photons are within the SWIR waveband and the second photons are within the MWIR waveband (Maimon paragraph 20 noting at the first polarity the photodetector acts as an infrared detector in the long wave infrared (IR) range (colloquially known as large wave IR or LWIR), the mid wave IR range (MWIR), or the short wave IR (colloquially known as small wave IR, or SWIR). While the photodetector is being biased at the second polarity it will act as a Wide-Range infrared detector for a LIDAR capable of detecting multiple wavelengths of reflected light. More particularly, the second polarity is used to detect reflected laser pulses of multiple wavelengths).

In regard to claim 38, Maimon teaches all of the limitations of claim 33 as discussed above. In addition, Maimon teaches wherein the at least one photodetector array comprises: a first photodetector array including the first photodetectors; and a second photodetector array including the second photodetectors, wherein substantially each second photodetector of the second photodetector array is stacked below a first photodetector of the first photodetector array (Maimon paragraph 87 noting a barrier is on top of the first absorber, and the second absorber is on top of the barrier, i.e. layered; and Maimon paragraph 84 noting construction of a photodetector capable of sensing the lidar laser pulses and thermal energy, and Fig. 6 showing a cross-section of the photodetector using two separate photoabsorbers, deposited on two sides of a barrier layer).

In regard to claim 41, Maimon teaches all of the limitations of claim 33 as discussed above. In addition, Maimon teaches wherein the first and second photodetectors are the same photodetectors that are sensitive to both the first photons and the second photons of light (Maimon paragraph 42 noting sensing laser light reflected from the volume of interest by a photodetector operating in a first mode, and sensing a thermal image from the volume of interest by the same photodetector operating in a second mode).

In regard to claim 44, Maimon teaches all of the limitations of claim 33 as discussed above. In addition, Maimon teaches wherein the at least one photodetector array is cooled to a temperature range of between 77 Kelvin and 180 Kelvin (Maimon paragraph 85 noting the first photoabsorber is at a temperature of 150 Kelvin).

In regard to claim 45, Maimon teaches all of the limitations of claim 33 as discussed above. In addition, Maimon teaches wherein each first photodetector is operable to generate first output signals based on the timing of first photons hitting that first photodetector and each second photodetector is operable to generate second output signals based on the number of second photons hitting that second photodetector (Maimon paragraph 38 noting a combined LIDAR and infrared (IR) thermal energy sensor comprising at least one laser emitter capable of illuminating the volume of interest with laser light pulses, a focal plan photodetector comprising a plurality of pixels, a focusing mechanism capable of focusing IR thermal energy and reflected light from the volume of interest onto the photodetector, such that each pixel receives IR thermal energy and light from a respective portion of the volume of interest, at least one timer capable of measuring time difference between an initiating of a laser pulse and a time when the laser pulse reflected from the volume of interest is sensed by at least one pixel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 14, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Maimon et al. (U.S. Publication No. 2021/0190962), hereinafter referred to as Maimon, in view of Hicks (U.S. Patent No. 10,445,599), hereinafter referred to as Hicks.

In regard to claim 10, Maimon teaches all of the limitations of claim 9 as discussed above. However, Maimon does not expressly disclose wherein the one of the photodetector layers is fabricated from a micro-bolometer material.
In the same field of endeavor, Hicks teaches wherein the one of the photodetector layers is fabricated from a micro-bolometer material (Hicks column 7, lines 24-26 noting infrared or thermal waves from the surrounding scene are focused by an optical system 204 to impinge upon a microbolometer; and Hicks column 18, lines 12-38 noting a lidar system that includes a laser light source having wavelengths in infrared, and a receiver detecting photons from input beams to generate output signals; and Hicks column 22, line 19 noting an optical receiver e.g. a photodetector).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Maimon with the teachings of Hicks, because both disclosures relate to the field of using an infrared laser light source in a LIDAR system to illuminate an object, and reflected light is received at a photodetector to create an output to readout circuitry. Fig. 5 of Hicks shows a thermal camera system using stacked dies that directs infrared light to a microbolometer layer with a readout circuit attached. Thus, modified to incorporate the teachings of Hicks, the teachings of Maimon include all of the limitations presented in claim 10.

In regard to claim 14, Maimon teaches all of the limitations of claim 1 as discussed above. In addition, Maimon teaches wherein the photodetector array is fabricated from a non-silicon substrate (Maimon paragraphs 85-89 noting the elemental makeups of the photodetector layers, and not including silicon).
However, Maimon does not expressly disclose and die bond interface to silicon based ROIC.
In the same field of endeavor, Hicks teaches and die bond interface to silicon based ROIC (Hicks Fig. 5 and column 7, lines 62-67 and column 8, lines 1-17 noting the readout circuit is formed on a die and may be physically attached to the microbolometer; and noting thru-silicon vias as connections through the readout circuit die, i.e. the readout circuit is silicon based).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Maimon and Hicks for the same reasons as stated above in regard to claim 10.

In regard to claim 42, Maimon teaches all of the limitations of claim 35 as discussed above. In addition, Maimon teaches wherein the laser is controlled by at least one of the PCB and the ROIC (Maimon paragraph 65 noting the operation of the LIDAR device is controlled by system controller 260, which controls the transmitter and receiver, as well as communication. Transmitter and receiver controls may be integrated with the system controller; Maimon paragraph 73 noting that receiver control includes the readout circuitry).
However, Maimon does not expressly disclose comprising a printed circuit board (PCB) electrically coupled to the ROIC.
In the same field of endeavor, Hicks teaches comprising a printed circuit board (PCB) electrically coupled to the ROIC (Hicks Fig. 5 and column 7, lines 62-67 and column 8, lines 1-17 noting the readout circuit is formed on a die and may be physically attached to the microbolometer; and noting thru-silicon vias as connections through the readout circuit die, i.e. the readout circuit is silicon based).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Maimon and Hicks for the same reasons as stated above in regard to claim 10.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maimon et al. (U.S. Publication No. 2021/0190962), hereinafter referred to as Maimon, in view of Cellek et al. (U.S. Patent No. 9,184,194), hereinafter referred to as Cellek.

In regard to claim 11, Maimon teaches all of the limitations of claim 9 as discussed above. In addition, Maimon teaches wherein the photodetector array is comprised of layered photodetectors each with a different absorption layer responsive to a different band of wavelengths.  
However, Maimon does not expressly disclose the photodetectors are nBn photodetectors.
In the same field of endeavor, Cellek teaches layered nBn photodetectors (Cellek Fig. 8 showing a layered two-band photodetector, with photodetectors D1 and D2; and Cellek Fig. 7 showing layered nBn infrared wavelength photodetectors).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Maimon and Cellek, because both disclosures relate to multi-band layered photodetectors designed for detecting laser light used for imaging or remote sensing. Thus, modified to incorporate the teachings of Cellek, the teachings of Maimon include all of the limitations presented in claim 11.


Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Maimon et al. (U.S. Publication No. 2021/0190962), hereinafter referred to as Maimon, in view of Takita (U.S. Patent No. 10,389,922), hereinafter referred to as Takita.

In regard to claim 39, Maimon teaches all of the limitations of claim 33 as discussed above. However, Maimon does not expressly disclose wherein the first and second photodetectors comprise quantum dots.
In the same field of endeavor, Takita teaches wherein the first and second photodetectors comprise quantum dots (Takita abstract noting a detector that detects light, and comprises layers that include a plurality of quantum dots; and Takita column 6, lines 21-34 noting stacked array substrates that transport electrons from quantum dots).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Maimon with the teachings of Takita, because both disclosures relate to the field of photodetector systems that generate images or series of images by detecting and sensing wavelengths that range in the infrared wavelength range. Additionally, both disclosures describe layered photodetectors. Thus, modified to incorporate the teachings of Takita, the teachings of Maimon include all of the limitations presented in claim 39. 

In regard to claim 40, Maimon and Takita teach all of the limitations of claim 39 as discussed above. In addition, Maimon teaches wherein the first and second photodetectors are comprise the same responsiveness to both the first photons and the second photons (Maimon paragraph 42 noting sensing laser light reflected from the volume of interest by a photodetector operating in a first mode, and sensing a thermal image from the volume of interest by the same photodetector operating in a second mode).
However, Maimon does not expressly disclose quantum dots.
In the same field of endeavor, Takita teaches quantum dots (Takita abstract noting a detector that detects light, and comprises layers that include a plurality of quantum dots; and Takita column 6, lines 21-34 noting stacked array substrates that transport electrons from quantum dots).
It would have been obvious, for a  person having ordinary skill in the art before the effective filing date, to combine the teachings of Maimon with the teachings of Takita for the same reasons as discussed above in regard to claim 39.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Maimon et al. (U.S. Publication No. 2021/0190962), hereinafter referred to as Maimon, in view of Hicks (U.S. Patent No. 10,445,599), hereinafter referred to as Hicks, and in view of Krelboim et al. (U.S. Publication No. 2019/0346537), hereinafter referred to as Krelboim.

In regard to claim 43, Maimon and Hicks teach all of the limitations of claim 42 as discussed above. However, Maimon and Hicks do not expressly disclose wherein the laser is mounted on the PCB.
In the same field of endeavor, Krelboim teaches wherein the laser is mounted on the PCB (Krelboim paragraph 10 noting a pulsed laser used in an imaging system, and the laser module may be housed on and coupled with a PCB; and Krelboim paragraph 48 noting such an embodiment can be used in a pulsed TOF system such as LIDAR; and Krelboim paragraph 76 noting use of sensors in the infrared spectrum or sensors based on a thermal sensor operating in varying infrared ranges).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Maimon and Hicks for the same reasons as stated above in regard to claim 10. Additionally, it would have been obvious to combine these teachings with the teachings of Krelboim, because it also discloses imaging systems that use pulsed laser illumination in embodiments such as lidar systems that use infrared and/or thermal photodetectors. As such, modified to incorporate the teachings of Krelboim, the teachings of Maimon and Hicks include all of the limitations presented in claim 43.


Allowable Subject Matter
Claims 15-32 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the combination of limitations presented in the independent claim 15, with specific regard to a range gate signal generating device, a discriminator responsive to the reflected infrared beams and the range gate signal to generate an array of signals proportional to the time-of-flight (ToF) between a first time when the infrared illumination is provided by the illumination device and a second time when the reflected infrared beams; a ToF analog-to-digital converter responsive to the array of signals from the discriminator to generate a digital ToF point cloud; an intensity analog-to digital converter responsive to an intensity of at least one of the reflected infrared beams or the radiated thermal beams in the region of interest to generate a digital intensity image array; and a digital interface coupled to the ROIC and configured to generate at least one of a LIDAR image frame and LiDAR data and a thermal image frame and thermal data based on the digital ToF point cloud and the digital intensity image array.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

LaChapelle – U.S. Publication No. 2018/0284274

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488